The Chancellor.
The only error in the order appealed from is that the application to take the bill off the files was not denied with costs; instead of .requiring the complainant to appear by a new solicitor and to pay the costs of .the defendant upon the motion. But that was an error in favor of the appellant, and of which he has, of course, no right to complain by *201appeal. The rule which prohibits a receiver from employing the solicitor of either of the parties to the suit in which he is appointed receiver, is intended to protect the rights of those parties. And, if they have no objection, the receiver may employ the solicitor of either to aid him in the discharge of his trust. A mere stranger to that suit has no right to object, that the receiver has employed the solicitor of one of the parties, in the original suit, to institute a new suit against such stranger. The proceedings of the complainant, in filing this bill, were therefore strictly regular, so far as regards the defendant therein; and the latter had no right to raise the objection that the solicitor employed by the receiver, to file the bill against him, was solicitor for the complainant in the suit in which such receiver was appointed.
The order appealed from, not being erroneous as to the appellant. must therefore be affirmed with costs.